                 Case 3:20-cv-05723-BHS Document 17 Filed 09/01/21 Page 1 of 4




 1                                                 THE HONORABLE JUDGE BENJAMIN H. SETTLE

 2

 3

 4

 5

 6
                             UNITED STATES DISTRICT COURT
 7                     WESTERN DISTRICT OF WASHINGTON AT TACOMA

 8    SEAN DRYKE, a single man,
                                                         No. 3:20-cv-05723-BHS
 9                             Plaintiff,
      v.                                                 STIPULATED MOTION OF LIMITED
                                                         DISMISSAL OF PLAINTIFF DRYKE’S
10                                                       CLAIMS
      AMERICAN FAMILY MUTUAL
11    INSURANCE COMPANY, S.I., a foreign
      insurance company,                                 NOTE ON MOTION CALENDAR:
12                                                       August 31, 2021

13                            Defendant.

14          COME NOW, the Parties, by and through their counsel of record, and respectfully move

15   this Court, via stipulation, as follows:

16                                            I.    STIPULATION

17          1.       This is a first-party insurance coverage dispute, in which the Plaintiff, Sean Dryke

18                   (“Plaintiff”), asserts claims for violations of the Insurance Fair Conduct Act

19                   (“IFCA”) and the Consumer Protection Act (“CPA”), and bad faith. Defendant

20                   American Family Mutual Insurance Company, S.I. (“American Family”) denies

21                   any and all liability.

22          2.       Plaintiff’s Complaint seeks relief in the form of judgment against American

23                   Family, “for reasonable attorney fees, litigation and expert costs incurred in

24                                                                WATHEN | LEID | HALL | RIDER, P.C.
     No. 3:20-cv-05723-BHS                                                222 ETRURIA STREET
     STIPULATED MOTION OF LIMITED DISMISSAL                        SEATTLE, WASHINGTON 98109-1659
25                                                                 (206) 622-0494/FAX (206) 587-2476
     OF PLAINTIFF DRYKE’S CLAIMS - 1
               Case 3:20-cv-05723-BHS Document 17 Filed 09/01/21 Page 2 of 4




 1                 prosecution this action against Defendant AMERICAN FAMILY pursuant to the

 2                 CPA, IFCA, Olympic S.S. CO., Inc. v. Centennial Ins. Co., 117 Wn.2d 37, 811

 3                 P.2d 673 (1991), and any other equitable remedies that may be available…” See

 4                 ECF 1-2 (Complaint) a pg. 17, ¶3.

 5        3.       Defendant American Family denies any claims, expressed or implied, contained

 6                 in Plaintiff’s Prayer for Relief. See ECF 6 at pg. 17:20-23.

 7        4.       The Parties stipulate and agree that an American Family policy of insurance

 8                 issued to Plaintiff Dryke (policy no.: 2374-9522-01-65-FPPA-WA) (hereinafter

 9                 “the Policy”) was in place on April 26, 2016. American Family admits that at the

10                 time of the April 26, 2016 motor vehicle accident, the Policy provided for Medical

11                 Expense and UIM coverages, subject to the terms and conditions of the Policy.

12                 Specifically, the Policy provides for UIM coverage in the amount of

13                 $100,000/$300,000 each person/each accident and Medical Expense coverage in

14                 the amount of $100,000 each person. American Family has not and does not deny

15                 the existence of coverage or the amount of available coverage.

16        5.       The Parties stipulate and agree that American Family opened MedPay and UIM

17                 claims on behalf of Plaintiff Dryke at his request. Plaintiff’s demand for binding

18                 arbitration was made on October 9, 2019.

19        6.       The Parties stipulate and agree that, “[t]he Olympic S.S. Co., rule applies only to

20                 dispute over coverage, and not to disputes over the amount of a claim.” Gossett v.

21                 Farmers Ins. Co., 133 Wn.2d.954,982, 948 P.2d 1264 (1997)(citing Dayton v.

22                 Farmers Ins. Group, 124 Wn.2d 277, 280-81, 876 P.2d 896 (1994)). American

23                 Family never denied coverage.

24                                                              WATHEN | LEID | HALL | RIDER, P.C.
     No. 3:20-cv-05723-BHS                                              222 ETRURIA STREET
     STIPULATED MOTION OF LIMITED DISMISSAL                      SEATTLE, WASHINGTON 98109-1659
25                                                               (206) 622-0494/FAX (206) 587-2476
     OF PLAINTIFF DRYKE’S CLAIMS - 2
               Case 3:20-cv-05723-BHS Document 17 Filed 09/01/21 Page 3 of 4




 1        7.       Accordingly, the Parties stipulate and agree that any claims of Plaintiff Sean

 2                 Dryke being alleged under Olympic S.S. CO., Inc. v. Centennial Ins. Co., are

 3                 hereby dismissed in whole with prejudice and without costs.

 4        RESPECTFULLY SUBMITTED this 31st day of August 2021 at Seattle, Washington.

 5
                                                WATHEN | LEID | HALL | RIDER, P.C.
 6
                                                s/ Kimberly Larsen Rider
 7                                              Rory W. Leid, III, WSBA #25075
                                                Kimberly Larsen Rider, WSBA #42736
 8                                              Aaron A. John, WSBA # 56459
                                                Attorneys for Defendant American Family
 9                                              222 Etruria Street
                                                Seattle, WA 98109
10                                              Tel: (206) 622-0494 | Fax: (206) 587-2476
                                                rleid@cwlhlaw.com | krider@cwlhlaw.com
11                                              ajohn@cwlhlaw.com

12
                                                URQUIA LAW, PLLC
13
                                                s/ Rafael Urquia (via email authorization 8/31/21)
14                                              Rafael Urquia, WSBA #40102
                                                Attorney for Plaintiff Dryke
15                                              1135 Lawrence Street
                                                Port Townsend, WA 98368-6516
16                                              T: 360-390-4104 F: 360-390-4134
                                                rafael@urquialaw.com
17                                              eva@urquialaw.com

18

19

20

21

22

23

24                                                            WATHEN | LEID | HALL | RIDER, P.C.
     No. 3:20-cv-05723-BHS                                            222 ETRURIA STREET
     STIPULATED MOTION OF LIMITED DISMISSAL                    SEATTLE, WASHINGTON 98109-1659
25                                                             (206) 622-0494/FAX (206) 587-2476
     OF PLAINTIFF DRYKE’S CLAIMS - 3
              Case 3:20-cv-05723-BHS Document 17 Filed 09/01/21 Page 4 of 4




 1                                          II.      ORDER

 2          PURSUANT TO AND IN CONFORMITY WITH the foregoing Stipulation, it is

 3   hereby ORDERED that Plaintiff Sean Dryke’s claims against Defendant American Family

 4   under Olympic S.S. Co., Inc. v. Centennial Ins. Co., are hereby DISMISSED in whole with

 5   prejudice and without costs.

 6          Dated this 1st day of September, 2021.

 7

 8

 9
                                                  A
                                                  BENJAMIN H. SETTLE
                                                  United States District Judge
10

11   Presented by:

     WATHEN | LEID | HALL | RIDER, P.C.
12
     s/ Kimberly Larsen Rider
13   Rory W. Leid, III, WSBA #25075
     Kimberly Larsen Rider, WSBA #42736
14   Aaron A. John, WSBA #56459
     Attorneys for Defendant American Family
15   222 Etruria Street
     Seattle, WA 98109
     Tel: (206) 622-0494 | Fax: (206) 587-2476
16   rleid@cwlhlaw.com | krider@cwlhlaw.com | ajohn@cwlhlaw.com
17
     Approved by:
18
     URQUIA LAW, PLLC
19
     s/ Rafael Urquia (via email authorization 8/31/21)
20   Rafael Urquia, WSBA #40102
     Attorney for Plaintiff
21   1135 Lawrence Street
     Port Townsend, WA 98368-6516
22   T: 360-390-4104 F: 360-390-4134
     rafael@urquialaw.com
23   eva@urquialaw.com

24                                                             WATHEN | LEID | HALL | RIDER, P.C.
     No. 3:20-cv-05723-BHS                                             222 ETRURIA STREET
     STIPULATED MOTION OF LIMITED DISMISSAL                     SEATTLE, WASHINGTON 98109-1659
25                                                              (206) 622-0494/FAX (206) 587-2476
     OF PLAINTIFF DRYKE’S CLAIMS - 4
